NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2719
                                       __________

                              RICKY KAMDEM-OUAFFO,
                                               Appellant

                                             v.

    PLAZA SQUARE APARTMENTS; FRANCES AMMONS; MARIA GEMILLIANA
        DESSI; ALYSSA GOLDMAN; TANYA MARRIOTI; JOHN/JANE DOE
                   ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3:17-cv-01068)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 20, 2020

             Before: MCKEE, SHWARTZ and RESTREPO, Circuit Judges

                            (Opinion filed: January 15, 2021)
                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Ricky Kamdem-Ouaffo (“Appellant”) appeals pro se from the District Court’s

June 20, 2019 order denying his motion for an extension of time to file an amended

complaint.1 For the reasons that follow, we will affirm that order.

                                             I.

       In February 2017, Appellant filed a pro se complaint in the District Court against

the apartment complex in which he lived and several individuals. The complaint claimed

that the defendants had violated Appellant’s rights under the Fair Housing Act (“FHA”),

42 U.S.C. § 3601 et seq., and New Jersey state law. In May 2017, Appellant voluntarily

dismissed his claims against three of the individual defendants. On September 5, 2017,

the District Court dismissed what remained of the complaint, concluding that

(1) Appellant’s FHA claim failed to meet the pleading standards of Federal Rule of Civil

Procedure 8(a)(2) because “the Complaint is completely devoid of any factual allegations

supporting a claim for discrimination,” (Dist. Ct. Letter Op. entered Sept. 5, 2017, at 2),

and (2) the dismissal of the FHA claim necessitated the dismissal of his pendent state-law

claims. The District Court’s dismissal was without prejudice to Appellant’s ability to file

an amended complaint by October 6, 2017.

       Appellant did not file an amended complaint; instead, he filed an appeal

challenging the District Court’s dismissal order. In November 2018, we affirmed that



       1
      Some of the documents in this case have spelled Appellant’s last name
“Kamdem-Ouaffo,” while others have spelled it “Kamden-Ouaffo.”

                                             2
order. See Kamden-Ouaffo v. Plaza Square Apartments, 740 F. App’x 766, 768 (3d Cir.

2018) (per curiam). We began by explaining that, although the District Court’s order had

dismissed the complaint without prejudice, we nevertheless had jurisdiction to review that

order because Appellant had not filed an amended complaint. See id. at 767 n.2 (citing

Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir. 1992)). We then concluded

that Appellant had waived his FHA claim because his 84 pages of appellate briefing did

not (1) attempt to explain how “[the] allegations in his complaint are sufficient to state a

claim for discrimination under the FHA” or (2) “provide any legal citations supporting

the argument that his allegations are sufficient to state such a claim.” Id. at 767. We also

concluded that, because the District Court had dismissed Appellant’s FHA claim, it was

appropriate for that court to dismiss his pendent state-law claims, too. Id. at 768.

       About two weeks after we issued our mandate, Appellant moved the District Court

for an extension of time to file an amended complaint. On June 20, 2019, the District

Court denied that motion as moot. This appeal followed.2


       2
         In a civil action like this one, an appellant generally must file his notice of appeal
within 30 days after the entry of the district court’s order in question. See Fed. R. App.
P. 4(a)(1)(A). However, when a litigant timely moves the district court for relief under
Federal Rule of Civil Procedure 59(e), the time to appeal from the district court’s
underlying order does not begin to run until the district court enters an order adjudicating
that motion. See Fed. R. App. P. 4(a)(4)(A)(iv); Long v. Atl. City Police Dep’t, 670 F.3d
436, 440 (3d Cir. 2012). On June 26, 2019, Appellant filed what could liberally be
construed as a timely Rule 59(e) motion challenging the District Court’s June 20, 2019
order. The District Court denied that motion on March 31, 2020; therefore, Appellant’s
notice of appeal from the District Court’s June 20, 2019 order, which was filed on July
24, 2019, is timely. See Fed. R. App. P. 4(a)(4)(B)(i); York Grp., Inc. v. Wuxi Taihu
Tractor Co., Ltd., 632 F.3d 399, 401-02 (7th Cir. 2011).


                                              3
                                               II.

       When Appellant elected not to file an amended complaint following the District

Court’s entry of its September 2017 dismissal order, that order ripened into a final

judgment over which we exercised appellate jurisdiction. See Batoff, 977 F.2d at 851

n.5. More than a year later, and after we had affirmed that final judgment, Appellant

moved the District Court for an extension of time to file an amended complaint

(hereinafter referred to as “the December 2018 Motion”). By that point, for Appellant to

obtain leave to file an amended complaint, he also had to move the District Court to

reopen his case pursuant to Federal Rule of Civil Procedure Rule 60(b). See Ahmed v.

Dragovich, 297 F.3d 201, 208-09 (3d Cir. 2002). “The standard of review for Rule 60(b)

motions is abuse of discretion.” Id. at 209.

       The District Court did not liberally construe Appellant’s December 2018 Motion

as including a request to reopen his case under Rule 60(b). Instead, the District Court’s

June 20, 2019 order denied the December 2018 Motion based on the conclusion that this

motion was moot. Although the motion was not actually moot, see Mission Prod.

Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1660 (2019) (indicating that the

doctrine of mootness applies only if it is impossible for a court to grant effective relief),

we need not disturb the District Court’s June 20, 2019 order because we conclude that no


       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because
Appellant did not file a new notice of appeal or amend his original notice after the
District Court entered its March 31, 2020 order, our jurisdiction does not extend to that
order. See Fed. R. App. P. 4(a)(4)(B)(ii); Witasick v. Minn. Mut. Life Ins. Co., 803 F.3d
184, 191 n.7 (3d Cir. 2015).

                                               4
reasonable district judge would have exercised his or her discretion to grant Appellant

Rule 60(b) relief in this case. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011)

(per curiam) (noting that we may affirm a district court’s decision on any basis supported

by the record). Again, Appellant passed on the opportunity to file an amended complaint

in 2017, and he then forfeited his lone federal claim on appeal by failing to address it in

his briefing. The December 2018 Motion did not articulate any coherent reason why he

waited so long to seek leave to amend his complaint. See Arthur v. Maersk, Inc., 434

F.3d 196, 204 (3d Cir. 2006) (“When a party fails to take advantage of previous

opportunities to amend, without adequate explanation, leave to amend is properly

denied.”). Nor did the December 2018 Motion give any indication that the amended

complaint that he intended to file would attempt to cure the defect identified by the

District Court when it dismissed his original complaint. See Ahmed, 297 F.3d at 209

(“[T]he fact that the amended pleading offered by the movant will not cure the defects in

the original pleading that resulted in the judgment of dismissal may be a valid reason

both for denying a motion to amend under [Federal Rule of Civil Procedure] 15(a) and

for refusing to reopen the judgment under Rule 60(b).” (quoting 6 Charles Alan Wright et

al., Federal Practice and Procedure § 1489, at 695 (2d ed. 1990))). In short, Appellant

failed to articulate any viable justification for reopening this case.

       In view of the above, we will affirm the District Court’s June 20, 2019 order.3 In

closing, we note that some of Appellant’s filings in this case have contained inappropriate


       3
           In its June 20, 2019 order, the District Court explained that, in light of

                                                5
content, including unnecessary, offensive remarks directed at the other parties, their

counsel, court staff, and the presiding District Court Judge. That content had no bearing

on our disposition of this appeal, but we hereby admonish Appellant for including that

content and warn him that he could face sanctions if he were to include similar content in

any future filing in this Court.4




Appellant’s failure to file an amended complaint and our affirmance of its September
2017 order, it “deems [the] Complaint dismissed with prejudice.” (Dist. Ct. Mem. Order
entered June 20, 2019, at 4.) Appellant takes issue with the District Court’s “with
prejudice” language, as he appears to argue that the claims that he voluntarily dismissed
should not have been dismissed with prejudice. But since those claims were not the
subject of the District Court’s September 2017 dismissal order — recall that they had
been voluntarily dismissed several months earlier — we do not read the District Court’s
dismissed-with-prejudice language as applying to those claims. Accordingly, Appellant’s
argument does not warrant disturbing the District Court’s June 20, 2019 order.
       4
         To the extent that Appellee Highlands Operating Company, LLC, i/p/a Plaza
Square Apartments (“Highlands”) asks us to admonish Appellant for the inappropriate
content in his filings, that request is granted. To the extent that Highlands asks us to
impose other sanctions against him, that request is denied.

                                             6